MEMORANDUM OPINION
                                           No. 04-11-00144-CV

                IN RE ELBEE INVESTMENTS, ELBEE INVESTMENTS, INC.,
                                  and Erma BLOCK

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Phylis Speedlin, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: May 11, 2011

PETITION FOR WRIT OF MANDAMUS DISMISSED

           On April 21, 2011, relator filed a motion to dismiss the pending petition for writ of

mandamus, which asks this court to dismiss the mandamus proceeding because the parties have

reached a settlement agreement.           Accordingly, relator’s petition for writ of mandamus is

DISMISSED. See TEX. R. APP. P. 42.1(a)(1).

                                                                             PER CURIAM




1
 This proceeding arises out of Cause No. 2009-PC-2661, styled In the Estate of Leo Block, pending in the Probate
Court No. 1, Bexar County, Texas, the Honorable Polly Jackson Spencer presiding.